87 N.Y.2d 916 (1996)
Andrew Schiffer, Appellant,
v.
Tarrytown Boat Club, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 8, 1996.
Decided January 16, 1996.
Appeal, insofar as taken against defendant Thomas Kenealy, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that as to that defendant the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.